Title: To Thomas Jefferson from Frederick A. Mayo, 29 October 1821
From: Mayo, Frederick A.
To: Jefferson, Thomas


Hono: Sir
Richmond
the 29. Oct 1821—
About three weeks ago, I delivered according to Order, the books to Capt Peyton, and haveing since been informed of their beeing forwarded—The long and disdressing sickness of my family, has been the cause of this unreasonable delay—The late Edition of Hennias Justice, which I received for your honour, from the Auther has also been shamfully neglected to be send on, but shall certaintly go by the first chance, I hear off—Hope sincerely those forwarded may be to your honours satisfaction.—Haveing been lately informed, and indeed by some of my profession, that a good Bindry Establishment is much wanting in the City of Washington, particular for the use of Public Work: I take the liberty to ask your honour Should I intent commencing there, if I could be so much favourd as to expect a letter of recomandation to the heads of the different departments at Washington—As it respects Blank Work I have little doubt, I could give satisfaction to the Offices of Government; ticular as I hear from Workman acquainted there, that  part of the business is done at Washington, in a very loose and indifferent manner, and actually   state that I would have considerable prospect of obtaining the Public Work, where I to do work there in the manner we do here Blank Books ingeneraly: this certaintly would be a great help in my present Situation—Should be very thankfull, if I could have a chance of ruling & binding a Super Royal Blank Book for the Capital of Washington—Your honour will have the goodness to  favour me with your advice and directions respecting this circumstance, and if agreeable to your wish, I shall do the best I canYour most humble ServantFrederick A MayoN B. As soone I find, that your honour has Receivd the books, I shall forward my Acount according to request